--------------------------------------------------------------------------------

INVESTOR RELATIONS CONSULTING AGREEMENT

THIS AGREEMENT is made effective this 19th day of September, 2016.

BETWEEN:

Enertopia Corp., a body corporate duly incorporated under the laws of the State
of Nevada, and having an Office at Suite 950, 1130 West Pender Street,
Vancouver, BC V6E 4A4

(hereinafter called the "Company")

OF THE FIRST PART

AND:

Duncan R. McKay, an individual with principal place of business at
Via Latino, 215. 72024 Puglia, BR, Italia,

(hereinafter called the "Consultant")

OF THE SECOND PART

WHEREAS:

A.          Consultant agrees to serve the Company and to provide services as
described below, effective September 19, 2016;

B.          The Company is desirous of retaining the investor relations
consulting services of Consultant as an advisor, on a one year contract and
after one year on a month to month contract basis and the Consultant has agreed
to serve the Company as an independent contractor upon the terms and conditions
hereinafter set forth;

FOR VALUABLE CONSIDERATION it is hereby agreed as follows:

1.

The Consultant shall provide services to the CEO and CFO of the Company, and
perform such tasks in general including but not limited to the following:

   

Answering and initiating calls and communications of any kind with various
institutions for purposes of corporate communications; setting up finance
meetings; mergers; acquisitions; joint ventures; analysis of various regulatory
reports such as those required by the US Securities and Exchange Commission and
by various Provincial Securities Commissions in Canada; preparing and editing
Company presentations and generally communicating the Company’s information.


--------------------------------------------------------------------------------

- 2 -

  a)

General Services. The Consultant shall serve the Company (and/or such subsidiary
or subsidiaries of the company as the Company may from time to time require) in
such consulting capacity or capacities as may from time to time be determined by
resolution of the Board of Directors or senior management of the Company and
shall perform such duties and exercise such powers as may from time be
determined by resolution of the Board of Directors, as an independent
contractor. The Consultant will work as needed with lawyers, partners,
shareholders and other stakeholders as required by the Company.


2.

By virtue of this Agreement, the Company is expecting, and Consultant is
accepting, the responsibility during the time that this Agreement remains in
effect, the Consultant shall not act in any capacity whatsoever, directly or
indirectly for or for the betterment of any other nonrelated company,
partnership, or project that competes within North America within the same
industry sector, without the Company’s prior written consent.

    3.

If Consultant introduces capital for the company, then at the time the Company
receives such capital the Company shall pay an amount of 10% of the amount of
capital raised by the Consultant for equity. If the source of capital demands a
fee itself, then the total combined cost of capital shall not exceed 10%, with
the Consultant agreeing to adjust the fee on whatever sliding scale is necessary
to not exceed the 10% overall cap.

    4.

The Consultant will be granted 800,000 stock options upon signing this
Agreement.

    5.

The Consultant shall be responsible for the payment of its income taxes and
other remittances including but not limited to any form of insurance as shall be
required by any governmental entity with respect to compensation paid by the
Company to the Consultant. The Consultant will be responsible for all expenses
unless preapproved in email or writing by the Company.

    6.

The Consultant shall not, either during the continuance of its contract
hereunder or at any time thereafter, disclose the private affairs of the Company
and/or its subsidiary or subsidiaries, or any secrets of the Company and/or its
subsidiary or subsidiaries, to any person other than the Directors of the
Company and/or its subsidiary or subsidiaries or for the Company's purposes and
shall not (either during the continuance of its contract hereunder or at any
time thereafter) use for its own purposes or for any purpose other than those of
the Company any information it may acquire in relation to the business and
affairs of the Company and/or its subsidiary or subsidiaries, unless required by
law. Proprietary Information as that term is used herein shall consist of all
knowledge, data and information which the Consultant may acquire from the
documents and information disclosed to it by the Company, its employees,
attorneys, consultants, independent contractors, clients or representatives
whether orally, in written or electronic form or on electronic media including,
by way of example and not by limitation, any products, customer lists, supplier
lists, marketing techniques, technical processes, formulae, inventions or
discoveries (whether patentable or not), innovations, suggestions, ideas,
reports, data, patents, trade secrets and copyrights, made or developed by the
Company and related data and information related to the conduct of the business
of the Company. Proprietary Information shall also include discussions with
officers, directors, employees, independent contractors, attorneys, consultants,
clients, finance sources, customers or representatives and the fact that such
discussions are taking place. Proprietary Information shall not be directly or
indirectly disclosed to any other person without the prior written approval of
the Company. Proprietary Information shall not include matters of general public
knowledge, information legally received or obtained by the Consultant from a
third party or parties without a duty of confidentiality, and information
independently known or developed by the Consultant without the assistance of the
Company.


--------------------------------------------------------------------------------

- 3 -

7.

The Consultant shall well and faithfully serve the Company or any subsidiary as
aforesaid during the continuance of its contract hereunder and use its best
efforts to promote the interests of the Company.

    8.

This Agreement may be terminated forthwith by the Company or Consultant without
prior notice if at any time:


  (a)

The Company or Consultant shall commit any material breach of any of the
provisions herein contained; or

        (b)

The Company or Consultant shall be guilty of any misconduct or neglect in the
discharge of its duties hereunder; or

        (c)

The Company or Consultant shall become bankrupt or make any arrangements or
composition with its creditors; or

        (d)

The Principals of the Company or Consultant shall become of unsound mind or be
declared incompetent to handle his own personal affairs; or

        (e)

The Company or Consultant shall be convicted of any criminal offence other than
an offence which, in the reasonable opinion of the Board of Directors of the
Company, does not affect their position as a Consultant or a director of the
Company.

This Agreement may also be terminated by either party upon sixty (60) days
written notice to the other. Should the Company terminate this agreement for a
reason not enumerated in items 8(a), 8(b), 8(c), 8(d), or 8(e), Consultant will
be entitled to all remuneration, as it relates to transactions which were in
process but had not yet closed at the date of his termination, to which he would
have otherwise been entitled for a period of 2 months after the date of her
termination.

9.

In the event this Agreement is terminated by reason of default on the part of
the Consultant or the written notice of the Company, then at the request of the
Board of Directors of the Company, the Consultant shall cause Consultant to
forthwith resign any position or office which he then holds with the Company or
any subsidiary of the Company. The provisions of Paragraph 7 shall survive the
termination of this Agreement for a period of 2 years thereafter.

    10.

The Company is aware that the Consultant may have and may continue to have
financial interests in other companies. The Company agrees that the Consultant
may continue to devote time to such outside interests, PROVIDED THAT such
interests do not conflict with or hinder Consultant’s ability to perform his
duties under this Agreement.

    11.

The services to be performed by the Consultant pursuant hereto are personal in
character, and neither this Agreement nor any rights or benefits arising
thereunder are assignable by the Consultant without the previous written consent
of the Company.

    12.

With the express exception of outstanding options granted to Consultant as a
result of Advisory Services previously performed, and any prior investment made
by Consultant in the Company, any and all previous agreements, written or oral,
between the parties hereto or on their behalf relating to the agreement between
the Consultant and the Company are hereby terminated and cancelled and each of
the parties hereto hereby releases and forever discharges the other party hereto
of and from all manner of actions, causes of action, claims and demands
whatsoever under or in respect of any such previous agreements.


--------------------------------------------------------------------------------

- 4 -

13.

Any notice in writing or permitted to be given to the Consultant hereunder shall
be sufficiently given if delivered to the Consultant personally or mailed by
registered mail, postage prepaid, addressed to the Consultant as its last
residential address known to the Company. Provided any such notice is mailed via
guaranteed overnight delivery, as aforesaid shall be deemed to have been
received by the Consultant on the first business day following the date of
mailing. Any notice in writing required or permitted to be given to the Company
hereunder shall be given by registered mail, postage prepaid, addressed to the
Company at the address shown on page 1 hereof. Any such notice mailed as
aforesaid shall be deemed to have been received by the Company on the first
business day following the date of mailing provided such mailing is sent via
guaranteed overnight delivery. Any such address for the giving of notices
hereunder may be changed by notice in writing given hereunder.

    14.

The provisions of this Agreement shall enure to the benefit of and be binding
upon the Consultant and the successors and assigns of the Company. For this
purpose, the terms "successors" and "assigns" shall include any person, firm or
corporation or other entity which at any time, whether by merger, purchase or
otherwise, shall acquire all or substantially all of the assets or business of
the Company.

    15.

Every provision of this Agreement is intended to be severable. If any term or
provision hereof is illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the validity of the remainder of the
provisions of this Agreement.

    16.

This Agreement is being delivered and is intended to be managed from the
Province of British Columbia and shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of such
Province. Similarly no provision within this contract is deemed valid should it
conflict with the current or future laws of the United States of America or
current or future regulations set forth by the United States Securities and
Exchange Commission. This Agreement may not be changed orally, but only by an
instrument in writing signed by the party against whom or which enforcement of
any waiver, change, modification or discharge is sought.

    17.

This Agreement and the obligations of the Company herein are subject to all
applicable laws and regulations in force at the local, State, Province, and
Federal levels in both Canada and the United States. In the event that there is
an employment dispute between the Company and Consultant, Consultant agrees to
allow it to be settled according to applicable Canadian law in an applicable
British Columbia jurisdiction.

    18.

This Agreement is in effect on a month to month basis unless otherwise
terminated as noted above, or by mutual consent, extended or replaced.


--------------------------------------------------------------------------------

- 5 -

IN WITNESS WHEREOF this Agreement has been executed as of the day, month and
year first above written.

SIGNED by:   DATED:                 September 19, 2016 Robert McAllister     CEO
and Director,     Enertopia Corp                       SIGNED by:   DATED:      
            Duncan McKay     Consultant    


--------------------------------------------------------------------------------